Title: To Benjamin Franklin from Jane Mecom, 27 March 1780
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brother
Warwick 27 March 1780
I have red yrs of Octr. 25 & rejoyce you continue in helth & have so many Comforts about you the Agreable situation of yr Dwelling, Beautifull Gardens, & yr choice of the best of company. I often form to my self an Idea of; & wish you could Injoy them hear with the same Benifit to yr Native country. You are happy in that you can never want friends go where you will, & as far as it is posable for any created being will Remain in Fashion but if the Artists that have taken yr Face have varied as much from each other as that affixed to yr Philosophacal Papers done in France some years ago from the coppy, it will apear as changeable as the moon, however if it is call’d Dr Franklin it will be revered. In my last leter I wrote to beg a couple of those Prints, or Bustos, Ither which is thought most Like you & that can be Easest or saifest conveyd. I seldom meet with any thing in the Newspapers but what is to yr honour, that of the mechanice Rust served only to make me Laugh.
I understand your Commodore Jones has been ordred to Depart out of Holland with his Effects & Fleet. I hope he got off saif. Since the Enimie have Evacuated Newport we have Injoyd. peace & quietnes as to them, but the depreciation of our curency makes grat Difeculties & it seemes they cannot be Remedied while the war Lasts.
I have sent in the French Friggett that mr Adams went in a small box of soap containing but 2 Doz I thought I could have made a little more beter but I dont think I have suckceded. I have however sent another small box down to mr williams which I intend this Leter to go with you will be a Judg which is best when you git them & if Ither will be fitt to make presents of. I hope however to make another tryal when the wether Groes warm the second box contains 2 doz & seven.
I think I am fortunate that you have rec’d so many of my Leters. I hope the soap is also got saif to you. Shall be glad to know what you think on it when you have tried it. I was obliged to manage it in some Perticulars different from Useal method for want of convenience. Shall Rejoyce if it ansures the End you wishd. to have it for. Be it as it will let me know. Remember my Love to Temple & to Benny when you write to him. I am Ever yr very affectionate and obliged sister
Jane MECOM 
Addressed: Doctr Franklin / at Passy near Paris / France
